Title: XI. Secretary of State to Louis Guillaume Otto, 19 January 1791
From: Jefferson, Thomas
To: Otto, Louis Guillaume



Sir
Philadelphia January 19th. 1791.

It was not in my Power to proceed on the Subject of your Representation of December 13th. till your Favor of January 6th. ascertained a Fact, which I thought material to be known. I have laid the whole before the President of the United States, who, this Day, submits it to the Consideration of the Legislature. Their Forms, their Deliberations, will occasion necessary Delay; and this may, perhaps, be increased by the Connection of the Subject with others depending before them, and which consistence may require to be carried on at the same Time. I can hardly, therefore, flatter myself with the Hope of communicating to you the Result so early as the sailing of your next Packet. But you may be assured that it shall be done as soon as that Result shall be known to me.
Permit me to acknowledge here the Receipt of your Letter of January 8th:, to express by Sense of the friendly Sentiments it conveyed to me from his Majesty’s Minister, and Assurances of my sincere Attachment to a Nation whose Prosperity I ardently  wish, from a Sentiment of Affection, as well as from a Conviction that that of my own Country is intimately bound up with it. Be pleased to accept yourself, Sir, assurances of the Respect and Esteem, with which I have the Honor to be, Sir, Your most obedient and Most humble Servant,

Th: Jefferson

